Exhibit 10.31

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
as of the 27th day of January, 2012, by and among S/I NORTH CREEK I, LLC, a
Washington limited liability company (“Landlord”), LIPOSONIX, INC. (f/k/a
Medicis Technologies Corporation), a Delaware corporation (“Tenant”), and SOLTA
MEDICAL, INC., a Delaware corporation (“Guarantor”).

RECITALS

A. Landlord and Tenant entered into that certain Schnitzer North Creek Business
Center Lease Agreement dated May 30, 2007 (the “Lease”), with respect to
Tenant’s lease of approximately 24,705 rentable square feet of space consisting
of Building 2 of the Schnitzer North Creek Business Center located at 11818
North Creek Parkway N., Bothell, Washington 98011. The Tenant’s obligations
under the Lease are guaranteed by Guarantor.

B. Landlord and Tenant desire to amend the Lease to, among other things, extend
the Lease term through January 31, 2015, on the terms and conditions set forth
in this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used in
this Amendment shall have the same meaning they are given in the Lease.

2. Extension of Term. The Term is hereby extended through January 31, 2015. The
period of time from February 1, 2012, through January 31, 2015, is referred to
in this Amendment as the “New Term”. Except as amended by this Amendment, all
terms and conditions of the Lease shall continue to apply to Tenant’s lease of
the Premises for the New Term except that Tenant’s Right of First Opportunity
set forth in Section 2.03 of the Lease is hereby deleted. Tenant is leasing the
Premises for the New Term in its current “as is” condition.

3. New Term Base Rent. The Base Rent for the New Term shall be as follows:

 

Months:

   Monthly Installments:  

2/1/12 – 4/7/12

   $ 0.00   

4/8/12 – 9/30/12

   $ 28,822.50   

10/1/12 –9/30/13

   $ 30,551.85   

10/1/13 – 1/31/15

   $ 32,384.14   

4. Parking. Tenant’s parking pursuant to Section 1.01(q) of the Lease will
continue to be free of additional parking charges during the New Term.

5. Assignment. Notwithstanding the terms of Section 15 of the Lease to the
contrary, Tenant shall have the right to sublet all or part of the Premises or
assign the Lease at any time,

 

1



--------------------------------------------------------------------------------

without the prior written consent of Landlord, provided that (a) no such
assignment shall relieve Tenant of its liability under the Lease (as amended by
this Amendment), and (b) in the case of an assignment of the Lease, Tenant shall
provide Landlord with written notice of any such assignment together with a copy
of the assignment document (which shall identify the assignee).

6. Consent of Guarantor. By signing this Amendment where indicated below,
Guarantor hereby consents to the terms of this Amendment and confirms that its
guaranty of the Tenant’s obligations under the Lease shall remain in full force
and effect during the New Term.

7. Confidentiality. The terms of this Amendment shall be held in strict
confidence by Landlord and Tenant and shall not be disclosed to any party other
than those who have a reasonable need to know (including any advisors,
prospective purchasers of the Property and/or lenders of Landlord).

8. Ratification. Except as expressly set forth herein, the terms and conditions
of the Lease shall remain in full force and effect and are hereby ratified.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

TENANT:

LIPOSONIX, INC. By:   /s/ John F. Glenn Name:   John F. Glenn Title:   Secretary

GUARANTOR:

SOLTA MEDICAL, INC. By:   /s/ John F. Glenn Name:   John F. Glenn Title:   CFO

LANDLORD:

S/I NORTH CREEK I, LLC By:   /s/ Alan Cantlin Name:   Alan Cantlin Title:  
Senior Investment Director

 

 

2



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

   )       )  ss.   

COUNTY OF ALAMLDA

   )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 27 day of January, 2012, before me personally appeared John F. Glenn, to
me known to be the Secretary of LIPOSONIX, INC., the corporation that executed
the within and foregoing instrument, and acknowledged the said instrument to be
the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he was authorized to execute
said instrument and that the seal affixed, if any, is the corporate seal of said
corporation.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

LOGO [g274196cm-59a.jpg]

  /s/ Lois Ritter  

Notary Public in and for the State of California

residing at 25881Industrial BLVD. Hayward, CA

My commission expires: June 28, 2012

Lois Rittee

[Type or Print Notary Name]

(Use This Space for National Seal Stamp)  

 

3



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   )       )  ss.   

COUNTY OF KING

   )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 2 day of February, 2012, before me personally appeared Alan Cantlin, to
me known to be a member of S/I NORTH CREEK I, LLC, the limited liability company
that executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said limited liability
company, for the uses and purposes therein mentioned, and on oath stated that he
was authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

LOGO [g274196cm-60a.jpg]

 

/s/ Danielle Rhoda Phillips

 

Notary Public in and for the State of Washington,

residing at Kirkland, wa

My commission expires: February 22, 2015

Danielle Rhoda Phillips

[Type or Print Notary Name]

(Use This Space for National Seal Stamp)  

 

4